Citation Nr: 0326353	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  00-07 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals, ganglion cyst, right wrist, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to April 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 10 percent 
evaluation for postoperative residuals, ganglion cyst, right 
wrist.

The record reflects that the veteran was scheduled for a 
hearing before a traveling section of the Board at the RO in 
July 2001 and failed to report for the hearing.  An August 
2001 VA Form 119, Report of Contact, shows that the veteran 
stated he had had a doctor's appointment on the day of the 
July 2001 hearing and had been unable to attend.  In January 
2002, the Board determined that the veteran had established 
good cause for his failure to report for the hearing and 
remanded the claim for the RO to schedule another hearing 
before a traveling section of the Board.  

In June 2003, the veteran indicated that he wanted to have a 
video conference hearing before the Board.  In July 2003, the 
veteran was informed that a video conference hearing had been 
scheduled in September 2003.  The record reflects that the 
veteran failed to appear for the video conference hearing.  
He has not provided any evidence of good cause for his 
failure to report for the hearing.  Thus, the Board finds 
that there is no Board hearing request pending at this time.


REMAND

The Board regrets that a remand is necessary in this case.  
The record shows that VA has not fulfilled its duties under 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  Specifically, 
section 5103(a), title 38, U.S. Code, as amended by the VCAA, 
provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a).  The veteran has not been informed of 
what information, including medical and/or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim for an increased evaluation, nor has 
he been informed of which information and evidence he was to 
provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Additionally, the Board notes that the veteran has been found 
to have decreased grip strength in his right hand.  It is 
unclear whether the decrease in strength is related to the 
service-connected postoperative residuals, ganglion cyst, 
right wrist.  Thus, an examination should be scheduled to 
determine the current level of the service-connected 
disability, to include the specific symptomatology 
attributable to the service-connected disability.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should provide the veteran 
with the notice requirements of the VCAA, 
to include notifying him and his 
representative of any information, and 
any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claim 
for an evaluation in excess of 10 percent 
for postoperative residuals, ganglion 
cyst, right wrist, and informing him of 
which information and evidence he was to 
provide to VA and which information and 
evidence VA would attempt to obtain on 
his behalf.

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
postoperative residuals, ganglion cyst, 
right wrist.  The examiner must be 
informed that the veteran is service 
connected for postoperative residuals, 
ganglion cyst, right wrist.  All 
necessary tests and studies, including x-
rays, range of motion studies (in 
degrees), and grip strength should be 
performed and reported.  The examiner is 
requested to review the veteran's claims 
folder in conjunction with this 
examination.  The examiner should be 
specifically requested to identify if the 
veteran has any objective evidence of 
pain or functional loss due to pain 
associated with the service-connected 
postoperative residuals, ganglion cyst, 
right wrist.  The examiner is asked to 
address whether the decreased grip 
strength in the right hand is 
attributable to the service-connected 
postoperative residuals, ganglion cyst, 
right wrist, and to state what specific 
symptoms are attributable to the service-
connected disorder.  Any opinion 
expressed should be accompanied by a 
written rationale with evidence in the 
claims file and/or sound medical 
principles.

3.  The veteran is hereby notified that 
failure to report for a VA examination in 
connection with a claim for an increased 
evaluation, without good cause shown, the 
claim will be denied.  38 C.F.R. § 3.655 
(2002).

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that t the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

5.  The RO should then readjudicate the 
claim for an increased evaluation for 
postoperative residuals, ganglion cyst, 
right wrist.  The RO is free to do any 
additional development it deems 
necessary.  If the benefit remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the veteran's VA claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided 
during the pendency of the appeal, 
considered pertinent to the issue 
currently on appeal, including 38 C.F.R. 
§ 3.159.  An appropriate period of time 
should be allowed for response.

6.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

